on rehearing. Pk-R Curiam. Maurice moves the court to modify its judgment, in so far as it remanded the case to the chancery court to state the amount, and asks that a final decree be entered herein accordance -with the opinion. Appellees admit that all other items than the $1,300.26 draft and the $2,078.70 for the 234 piles, arose under the contract, and there should have been no interest upon them, according to the opinion, until judgment. This admission relieves the court of wading through the evidence as to the various items which were not appealed from, and which went into the judgment, in order to determine the interest that they should bear.. The appellees insist that it is an unnecessary delay to wait until the next term of the chancery court to have the decree entered there, and that they are entitled to a decree here, and a judgment upon the supersedeas bond as well. After looking into the matter and finding the court relieved of an investigation which the decision of the case did not call for, the court has decided that the appellees are right in their contention that they should have judgment here. Therefore, the judgment is modified so as to give appellees final judgment in accordance with the opinion. The lower court awarded costs; and as some of the items sued for were unquestionably due, the court will not reverse the finding in that respect. The case of Haney v. Maurice, referred to in the judgment, has found its way here on appeal from a judgment against Maurice for $1,650. In order to cover the possible affirmance of that judgment here, and the interest and costs thereof, $2,000 of the judgment ordered rendered will be stayed pending the final determination of said cause.